                 Case 1:21-cv-00766-CL                 Document 1-1                Filed 05/18/21       Page 1 of 33




                                       IN Tiffi UNITED STATES DISTRICT COURT


                                                 FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND                                  MEDFORD DIVISION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
all others similarly situated; and DOES 1
through 100
                                Plaintiffs,




                                     Defendant.



          I,    J'h~ r-;;J J/--e.--r-vib~ ,do hereby declare under penalty of perjury under the
          laws of the United States that the following facts are true and correct:

                   l. I am   3~ years old and I have personal knowledge of the facts set forth here.
                                                             -yt,1~1 f;,-J
                  2. I am a homeless resident of _ _ ___, Oregon. I have lived in _ _ _ _ for
                                                                                                           ··-f1l{d.{;,-J,.
                 ~J"-t'      D   t° V"'-_J       /jr..,, .
                                       1'1, ' { f - r - ~            ti. J    .r~ •                 .
                  3. I have been ~ d by this city_oa-::_ _ occasiens:-:Besctiptiou u,bee;-cstimation

          of date actions tal~ett, other options available, etc ... ).              ,.

                     r          fqol< ""'"~- 011.e-:rc{.&>Je.. of .n ;1 Is _a.--r!- .r-
           w   --+-                                               ' ,,,__J d=...,p1-cu.re.~
                             --1-v --/1,L,e_ no.I'p i'+a-( ~ ( I u;
                                                                                                              7
                                                                                                                                 J
                             z....v~     w,L             ~                   ).i   'ec-f-/a               , -bu--r     ~

     0-                                      C   ll          lAJ b                                         Ula... .. -{-~c{ "4-<·~

   -f-,J -f ,:,. / k- .h-u,?f-_ T ~tt J                                 Jf>1 (    u-,.c{_~ e-Pfe~
      I} .f· ~e.. ,t.J .e.C-Ph·;, ........ T                                 wa.J ~ r-e.-fe...c,_J •
                     _}:: -J·t-u:-,,... 1--e.----A,....,r-r...c.A.,            e-c..,,~~+-J.&_ I f'b                    ,/1,--J
          ~u..r7J?_,ftv;:--+;-:;t?c,_d.                                        c.-r-,"J',-r     ce-v+e--               ~J_
w ~Case
     -1-o1:21-cv-00766-CL      ,:r. ,J"le..pp,,,,d..
             a.... ,.,. "+-v(. Document  1-1 Filed. tJtd-~/J..<._
                                                     05/18/21 Page ,f-o
                                                                    2 of 33

 J)-'n--o k:e..             CAJ a....r-e:t:-f e__., ~                               o--r·   -f"l---i-.
                                                                               ~~-u
                    0-                                             -.~

  ~      wt (CA!lt...;            <-<J ~ i -   ~      ~,.., ....   e..o.--f, )) ~   t.....
                    he,,/         /,¼t:L c.r,l,-f"           ..       K.,,C/ftc~            Vh-e_.o~+
   u.1~      .e._    T        w          11 ~ . ,;L_    -tlt.-e... ~~ ~ +a o·-'k
 ~        s~- S"b                    Au~ w~J -rk,-s 'k-lf,~ ~
 ,vt    c.-,--,~1"J      ?·  Wl.c,,n...        r      vJo-/' k., c,,,{c..e..t:{.. 0 ~ ~           r
,_if; ~c> ;vz,f-tj. -jt,,u......_ J/F,e-e.-+- -f'C,+-· vur;lvt-.;c-!- WA:.-.f C-eld.~
      .J 4. When I 11res' disi"plased, !he effect an me was·           U
     ~ :r: wc::t.J" I)">\_ -ft..-~ ✓~~f-, (]1c.e...cr-hd2f fl.. .f!__
 ~ -{-.; ~fi::              WM          ,.ph.,-f(    Jt,..._. C<-T.t,J'        c,....,f..r- ~~ <.<e.j
         ~u.-J           M.S-o       -h"t> fc_     ..ro ~ o P- ~ e;_fA.~ ,                               v:J. .
           5. I lost the following personal items:




           6. My other interactions with Jaw enforcement have entailed:
Case 1:21-cv-00766-CL   Document 1-1    Filed 05/18/21   Page 3 of 33




                                       s ~ 1-ieR.AJ.D:ftU
                                   Printed
                      Case 1:21-cv-00766-CL                    Document 1-1              Filed 05/18/21          Page 4 of 33




                                           IN THE UNITED STATES DISTRICT COURT


                                                     FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND                                         MEDFORD DMSION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
all others similarly situated; and DOES 1                               )
through 100         ·                                                   )
                                Plaintiffs,                             )
                                                                        )
                              V.                                         )              DECLARATION OF
                                               ~..p,rcJ                 )) --r      . £'         R.~~~
                      CITY OF
                      government,
                                         M               a municipal
                                                                           .J ~C'if Jr A4 it
                                                                         )
                                         Defendant.                     )



         I,    ::r:..c#l,(_f!./{,'ne...    (e.11 e.e.           E{1,':o      hereby declare under penalty of perjury under the

         laws of the United States that the following facts are true and correct:

                      l. I am S'Dyears old and I have personal knowledge of the facts set forth here.

                      2. I am a homeless resident of              /VI e:,d_~.{:,~regon. I have lived in               rvf~cl.-t;r;;'-
                9-0       J   ,e..,..rj'       o--PF "---11 J._    O>t •



                      3. I hav9"fen displaced by t .               '    on              o casi~tion·(p!ace; estimation

         of diit~ns~I n, other options                            · able, etc ... ):

         ·· ·/ . .A                  C,n   f -              741" ,,:i        SJ ;A,~I<--ti,,_,_
                                                                           :p,...,..,
                                                                                                k<.<J" h<,()S .
                                                                                        a::,;ver.
                                                                                                                             ~
       ~ 71" ne-w J,,,_d                   0
                                                , ....   J-f- cL1 Bil'!         I- ao-t-               o..       0-vf " -r(Q_ · ee,
  ~ _:r.:. w-e--.v·t ·.f.o -~ ffc,ce.- ±o Je--+ ~ /.;ee--r _t1-u-:;

  0 ·
          1-
  w l,\(!_Q_,(" A· I h tt flrlc. ~ C,,t!J f e() f pe.-L er ..,v(-
      b1-t.u1-i u ~ c.:/cL...-.,;-tfe/cl k ti a J. b-e_~
wctrfc,k,.~                     He/'{<..,11 i) vf:&d                                               .-vvj          b~e...- 0--,,t.,C{
 /l•    rte.'j-o" ~
              ....-
          _..s--
                            wie,
                              ~eaM me...·
                              --,. ,.,
                        ....,....., u.J ~
                                           A         ,,
                                                     "'-
                                                                        ::e,ec..~-e..
                                                                ct,o c:+,,        r S
                                                                                      .-
                                                                                    Q V4---

                                                                                                             o   f-~f-
                                                                                          . .a.....-r.,.-, 11 c , v ~
                                                                                           --   rr r
                                                                                                                                c,..r-;st
                                                                                                                                ~
                                                                                                                                               .


                                                                                                                                        co ve.-rJ_\ ~
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 5 of 33




          .... '   .
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 6 of 33




                                       · nessed by:
                                       (j ~ e.-J'         fcu---G      r-o   ~~
              Case 1:21-cv-00766-CL             Document 1-1      Filed 05/18/21      Page 7 of 33




                                   IN THE UNITED_ STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND                          MEDFORD DIVISION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
                                                        )
all others similarly situated; and DOES 1               )
through 1OO                     Plaintiffs,             )      No.   -:i\-C\!- OOc"'G
                                                        )
                                                               DECJ,ARATION 9f ...
                                         ~
                         v.
                        M~
               CITY OF _ _ _ a municipal )
                                      ~
                                                               -r:-ta.vi.uct.     Co..ru-t'c?..-i-
               government,                              )
                                 Defendant.             )



       I,_--_,_·-_,_·O...._n_vt_a._
                                __ e.-__  r_rr_·_e._r~ do hereby declare under penalty of perjury under the
       Jaws of the United States that the following facts are true and correct:

               I. I am   _tfj_ years old and I have personal knowledge of the facts set forth here.
               2. I am a homeless resident of       (\I\ v:L-~gon. I have lived in .,Jvt.J       t,,   !
                              I, s-!J e,,.fi. .
                                                                                                     · ation
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 8 of 33
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21     Page 9 of 33




RESPECTFULLY SUBMITTED this




                                         ~ ~i.....,..-'C:rt.-<"----A-




                                                          'ff-,- bro J ~
                                        essed by:
                                       5-,          e J
             Case 1:21-cv-00766-CL          Document 1-1        Filed 05/18/21     Page 10 of 33




                                IN THE UNITED STATES DISTRICT COURT


                                      FOR TI-IE DISTRICT OF OREGON
  ANDRE BILODEAU, ROBERT
. BESSY, AMBER MCNAB AND                      MEDFORD DIVISION
  GREG KILLINGSWORTH,
  individuals, on behalf of themselves and
                                                   )
  all others similarly situated; and DOES 1_
  through 100                     Plaintiffs,         ~
                                                      • No. J"j-(V- 01d+"Co
                                                   )
                                                   )    DECLARATION OF
                                                   )          !Jaf,_._,,,,4
                                                                         ~CL.-r-o - (vu...,1,,:fero
                                                   )
                                                   )
                                  Defendant.       )


            t1 (                  ~ _(vu.-r ~-le-re
       I, -J-·             _J._______,, do hereby declare under penalty of perjury under the
                 _ _.:L-_....
               ,_l)

        laws of the United States that the following facts are true and correct:

                1. I am-SLycars old and I have personal knowledge of the facts set forth here.


                         M~1regon. I have lived in ( i i \ ~
               2. I am a homeless resident of

        ---i.. -3 ::;~ ~~ --/-tu._ rr-0-e.wt re-r-11) .t.

                                                          -=-....d=~~- Descri t'           , es 1mation
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 11 of 33
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 12 of 33




                                     Printed




                                     W csscdby:

                                   J~v-d                    Y~bro'tj"'-.
                               .(Y
            Case 1:21-cv-00766-CL          Document 1-1          Filed 05/18/21     Page 13 of 33




                               IN THE UNITED STATES DISTRICT COURT


                                     FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND
GREG KILLINGSWORTH,                       MEDFORD DMSION
                                          '
individuals, on behalf of themselves and
all others similarly situated; and DOES 1
through 100
                             Plaintiffs,

                                                               DECLARATION Of            1,
                                                                          1
                                                                  {?.ab~ rrop f-l'lu
             government,
                             Defendant.



      I, --'-~-o-~
               __ f-_/h_p'-----'-J:-,t_1-t~J'-----'' do hereby declare.under penalty of perjury under the
      laws of the United States that the following facts are true and correct:

              l. I am S!/years old and I have personal knowledge of the facts set forth here .
                                               ."Ae-,cl¥c\,                                    J ,R,.-- d.
                                            v 1_
             2. I am a homeless resident of_l_          ___,   Oregon. I have lived in   {VI<..: for
                  ~bov(- ( ~ ,-
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 14 of 33
               Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21    Page 15 of 33




               RESPECTFULLY SUBMITTED this      E-e/b.      I~ 2.....c::J<.-(


                                                  Signed




.· ..
 .;
      r.
           .
           '
                   Case 1:21-cv-00766-CL             Document 1-1             Filed 05/18/21      Page 16 of 33




                                          IN TIIB UNITED STATES DISTRICT COURT

                                                FOR TIIB DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND                               MEDFORD DNISION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
all others similarly situated; and DOES 1                          )
                                                                   )
through 100
                                 Plaintiff.~,                      )
                                                                   )
                                                                             No. )1 - CV- 0€)-:;, ~    '°               . '

                          v. .      ~.ft,r-4-- ~                             DECLARATION OF le, i
                                                                             k:t-ii.cim,t,      ff,,.. ~~
                                                                                                            .
                    CITY OF·          (Vt ·
                                       a munic_:ipal )
                    government, · '                  ')                      Kn·-s+-,:,._.,,,          -
                                 Defendant.           )



         I, . ~1f1-~                   Jd-, 'ri k,{ ~ , do hereby declare under penalty of perjury under the
                   l<..,-is-f-o..:""- ·
         laws of the United States that the following facts are true and correct:
              ·,
                    l. I am -'.a_ years old and I have personal knowledge of the facts set forth here.
                                  •         ,   ••    I

                    2. I am a homeless resiqent of_f_Y_
                                                           ~Ae-d-~d. '
                                                          ..
                                                               1
                                                                       __,
                                                                                                  ,.
                                                                             Oregon. I have lived in
                                                                                                       ~ cf -4(-'d
                                                                                                       rie..      for
             b.- JJ o1t.-T· <-f:_J 1--s .
                              '
                                                                                                               '
                                                                         ? occasions. DescriPtion felaae, ·estimation
         ofdtttc, dctions L~eu; otticx Dptiona 9:,,ailablc, etC ... ):
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 17 of 33
      Case 1:21-cv-00766-CL            Document 1-1        Filed 05/18/21   Page 18 of 33




        4. When I was displaced, the effect on me was:




        5. I lost the following personal items:




        6. My other interactions with law enforcement have entailed:




                                                                  -=----'-----'=--- -- . .
--C."......;;.·~-_..;_-_..;_·....c·_..;_·_....:..__ _ _ _ _ _ _ _ _
      Case 1:21-cv-00766-CL        Document 1-1       Filed 05/18/21   Page 19 of 33




        RESPECTFULLY SUBMITTED this




        ~




                              ·'




P-,. J.     d--   l<   L-e,-,
                                      1
                                          '   Cf_e,nndi-)
().,-re--   ~-L.         c....e>y:,S.




                                               ' ..
                   Case 1:21-cv-00766-CL                    Document 1-1       Filed 05/18/21        Page 20 of 33




                                                 IN THE UNITED STATES DISTRICT COURT


                                        FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND
                                              MEDFORD DIVISION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
all others similarly situated; and DOES I            )
through 100                                          )
                                Plaintiffs,          )
                                                     )
                         v.                      d~~cr              ~
                                                        DECLARATION OF _,
                                                            LA-,-,- -f;;..     B
                                                                           ,-,,, r,I) r-e...-.-.. b
                 CITY OF              M~ a municipal )
                 government,                         )
                                 Defendant.          )



                                                  (Y/
                                                  __O_r_{Lfl
        I, ___,_G::..·..o:L,\.,'-=-r-"_fi_:__o_Y)__    __6___, do hereby declare under penalty of perjury under the

        laws of the United States that the following facts are true and correct:

                     1. I am      3, ~eara old and lhave personal knowledge of the facts set forth here.
                     2. I am a homeless resident of             {VI ed.~ar:1on. I have lived in f'-"(e-cf.-Jf;f
                                l/ !J          e_«t-,-5


                                                                    !ll-::::::::::-rn:=rieas...Cescription (place, estimation
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 21 of 33
Case 1:21-cv-00766-CL   Document 1-1    Filed 05/18/21   Page 22 of 33




RESPECTFULLY SUBMI'ITED this_;_~_-_.~'+--=-2,.-_e_z-...!_-1_


                                  ~
                                   Signed




                                        ;a-,                             ~
                                       itnessed by:

                                        ,.,,_:,,""' ~b ,--,jlc
                                       .Q
           Case 1:21-cv-00766-CL               Document 1-1      Filed 05/18/21     Page 23 of 33




                                    IN THE UNITED STATES DISTRICT COURT


                                         FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND                       MEDFORD DMSION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
all others similarly situated; and DOES 1         )
through 100      ·                                )
                              Plaintiffs,         )
                                        f\ c"'l   )
                    v.      0e-J -t1l                  ~
            CITY OF _ _ ___, a municipal               )
            government,                                )
                        Defendant.                     )



     I,   Dtt   "'11·   1tl.v1      R.v,_,,_ k, VI.. , do hereby declare under penalty of perjury under the
     laws of the United States that the following facts are true and correct:           .

             1. I a m ~ years old and I have personal knowledge of the facts set forth here.                 f


            2. I am a homeless resident of         M e,,
                                                           wd.                              rvt e.d-.for--\J.._
                                                                Oregon. i have lived in _ _ _ _ for

                  (R- 1 o,,, fhs
                           .-,,'1
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 24 of 33




                                           ,
                                          I
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 25 of 33




 RESPECTFULLY SUBMITTED this      ,::'~b ,    2- 2-0 2- /
              Case 1:21-cv-00766-CL                    Document 1-1          Filed 05/18/21        Page 26 of 33




                                  IN THE UNITED STATES DISTRICT COURT


                                             FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND                      MEDFORD DMSION
GREG KILLINGSWORTH,
individuals, on behalf of themselves and
all others similarly situated; and DOES 1        )
through 100                                      )
                                Plaintiffs,      )   No. ~ (                           v-0~::i-:/-(o "=,

              CITY OF
                      v.

                           rv\
                                 vl~(l
                                             a municipal
                                                                 i
                                                                 )
                                                                           D~CLARATION OFI'.)
                                                                           '=0-- '_) "3-e-r-
                                                                                                             -~


              government,                                        )
                                 DefendanL                       )




      I, _ _   L
               __o.._,-,-,
                     __~-~"---~-<-:3~-e-;:=-::f
                                           _ _,, do hereby declare under penalty of perjury under the
      laws of the United States that the following facts are true and correct:

               l. I am Sf;,ears old and I have personal knowledge of the facts set forth here.

              2. I am a homeless resident of                  Me J_ ,0rA
                                                                       Oregon. I have lived in M
                                                                                                ed-+~J_
                                                                                                    for

      c)   4-£,-1 d.       O"l        {   0j        rJ..



      of date, actions taken, oth              ons available, etc... ):           •

                  011~-          VI   {J, h4- ; f- 016.....r                   l'?:ZJ~{l'L         •   _L-    IA.Ja.S


      (__jZ) '..]      wulL .(Y?L                             0--Y?   J.   +-v tJ.      W'l   L                   ..-,.-,.,YV'-€'._,.

                     (),Nte.,,--f I       Y11e..S            h C /-1-ll,,f-s 6.....,-t,L           ~--f--·        VI    LIi '\99'
           o...--,.e..__ vt o.+- SfA....-            :e.__     -Cc, c-     r   eJ2    i1 { e....
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21    Page 27 of 33




RESPECTFULLY SUBMITIED this      t:::vb.     2._.       2, 0   2..,. \
            Case 1:21-cv-00766-CL          Document 1-1        Filed 05/18/21      Page 28 of 33




                              IN THE UNITED STATES DISTRICT COURT


                                       FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT ·
BESSY, AMBER MCNAB AND
GREG KILLINGSWORTH,                         MEDFORD DMSION
individuals, on behalf of themselves and
all others similarly situated; and DOES 1
through 100
                               Plaintiffs,

                                                            DECLARATION OF ..         " ._
                                                               M()...,--f e./t;(,- ~ - f t . .
                                                                                                       W l,i a.Je__y.
                                                                                                                 ......,1

              government,
                             Defendant.



      I, __ __1_<-__Wi
           M_~      __i_J_·ey__,,_ __, do hereby declare under penalty of perjury under the
      laws of the United States that the following facts are true and correct:

              1. I am £/vcars old and I have personal knowledge of the facts set forth here.

              2. I am a homeless resident of   (111 ,1/J.J.,.-"tregon. I have lived in   I'll u:f._.J;.o ,;;_.
               r\7½CL          Jo/J?3
              3. I have been displaced by this city on _ _ occasions. Description (place, estimation
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 29 of 33
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21     Page 30 of 33




 RESPECTFULLY SUBMITTED this      Fd. ( 0               2,....el-z__/
              Case 1:21-cv-00766-CL            Document 1-1           Filed 05/18/21    Page 31 of 33




                                  I
                                  .IN THE UNITED STATES DISTRICT COURT


                                         FOR THE DISTRICT OF OREGON
ANDRE BILODEAU, ROBERT
BESSY, AMBER MCNAB AND
GREG KILLINGSWORTH,                           MEDFORD DIVISION
individuals, on behalf of themselves and
all others similarly situated; and DOES 1
                                                    )
through 100
                                                    )
                                 Plaintiffs,        )
                                                    )


                 CITY OF
                          v. M ctir-l
                                    Iv a municipal )
                                                         ~
                                                         DE.CLARA"!:ION OF_._,.,
                                                           l- Dhru e...   vv              ye-vii'. e-r'J/
                 government,                        )
                                 Defendant.         )



        I,   _l ov1     r1 ,- L       C,UcJ ~e_,~{/2ereby declare under penalty of perjury under the
        laws of the United States that the following facts are true and correct:

                I. I am ~...s;;ars old and I have personal knowledge of the facts set forth here.
                                              VIA e-cl-fv,d                       (Vlecf_f.t,rtf.
                2. I am a homeless resident of_l_
                                               • ' - ~ Oregon. I have lived in _ _ _ _ for

                   ;;;)_ - ~lj ,S.

                3. I have been displaced by this city on _ _ occasions. Description (place, estimation
                                 '
        of date, actions taken, other options available, etc ... ):

                    iM, t--"L ftv-,r-<- '-</(li                       a_ . -{e.,,,.,+    ~          I"
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 32 of 33
Case 1:21-cv-00766-CL   Document 1-1   Filed 05/18/21   Page 33 of 33




 RESPECTFULLY SUBMITI'ED this
